Case: 3:20-cv-O0060-GHD-JMV Doc #: 101 Filed: 02/12/21 1 of 1 PagelD #: 593

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION
ELISA HASTINGS PLAINTIFF
VS. CIVIL ACTION NO. 3:20-cv-00060-GHD-JMV

NATIONWIDE AFFINITY INSURANCE
COMPANY OF AMERICA DEFENDANT

ORDER DISMISSING ACTION BY REASON OF SETTLEMENT
The Court has been advised by counsel that this action has been settled or is in the process
of being settled. Therefore, it is not necessary that the action remain upon the calendar of the
court.
The Court ORDERS that the action is DISMISSED without prejudice. The Court retains
complete jurisdiction to vacate this order and to reopen the action upon cause shown that settlement

has not been completed and further litigation is necessary.

SO ORDERED, this, the Xoay of February, 2021.

SENIOR U.S. DISTRICT JUDGE

 
